DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 21 July 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1, 3-9, 11-15, 17, and 19-24 are pending.
Claims 1, 3-5, 9, 11-13, 15, 17, and 19 are amended.
Claims 2, 10, 16, and 18 are canceled.
Claims 21-24 are new.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.
Election/Restrictions
Pursuant to MPEP § 821.04, claims 15, 17, 19, and 20, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 25 January 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 17 are ambiguous as the phrase “wherein the anvil buttress is transferable from the buttress loading tray to the loading unit” is inconsistent with the written description and is unclear.  Claims 15 and 17 recite an anvil buttress attachment system comprising a loading unit including a staple cartridge assembly, an anvil assembly, and a buttress secured to the anvil assembly, and a buttress loading tray.  As recited in claims 15 and 17, the buttress is secured to the anvil assembly.  It is inconsistent with the written description and unclear how the buttress can be transferable from the buttress loading tray to the loading unit, when, as currently claimed, the buttress is already secured to the loading unit.  
While no prior art has been applied with respect to claims 15 and 17, this is not an indication of allowable subject matter in claims 15 and 17.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 11, 14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tarinelli Racenet et al. (US Pat. Publ. No. 2010/0012704) in view of Shelton et al. (US Pat. Publ. No. 0235616).
With respect to claim 1, Tarinelli Racenet et al. disclose a loading unit 16 (fig. 1, [0106]) comprising a staple cartridge assembly 18 (fig. 1, [0108]); an anvil assembly 20 (fig. 1, [0108]) including an anvil plate 70 (fig. 2, [0115]) including a tissue facing surface (fig. 9, [0115]) and an outwardly facing surface (figs. 2 and 5, cover plate 72 is secured to top surface of anvil plate 70, [0115]), the anvil plate having apertures (recesses 70e, fig. 2, [0117]) defined therethrough, the anvil assembly including an anvil cover (cover plate 72, fig. 2, [0115]) disposed over the outwardly facing surface of the anvil plate 70; and an anvil buttress (buttress “B” and anchor “S”, fig. 7, [0121]) including a body portion (buttress “B”, figs. 2 and 7, [0121]) positioned against the tissue facing surface of the anvil plate (fig. 7) and arms (anchor “S”, fig. 7, [0121]) extending from the body portion and through the apertures (recesses 70e, fig. 5, [0122])) of the anvil plate, to releasably secure the anvil buttress to the anvil plate ([0122], [0123]).
	Tarinelli Racenet et al. fail to disclose each of the arms including a hook grasping the outwardly facing surface of the anvil plate.
Shelton et al. disclose a loading unit including an anvil buttress (adjunct material 320, figs. 9-11, [0102]) having a body portion and arms (projections 322a, 322b, figs. 9-11, [0102]) extending from the body portion and through apertures (recesses, figs. 9-11, [0102]) defined in the anvil, each of the arms including a hook grasping the outwardly facing surface of the anvil (mating features 318a, 318b may be J-shaped, figs. 9-11, [0101], the anvil adjunct and anvil recesses are similar to the cartridge adjunct and cartridge recesses, [0102]).  Shelton et al. disclose that the mating features 318a, 318b may be J-shaped ([0102], and therefore are considered to be hooks.  Shelton et al. disclose that the hooks 318a, 318b are fittingly received in corresponding recesses ([0100], [0101], fig. 11).  Since the recesses are correspondingly shaped to the mating features, and since Shelton et al. disclose that the hooks 318a, 318b contact the outwardly facing surface (fig. 11), 9the hooks 318a, 318b are considered as grasping the outwardly facing surface of the anvil.    
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the loading unit of Tarinelli Racenet et al. to include each of the arms including a hook grasping the outwardly facing surface of the anvil plate as taught by Shelton et al. to provide mating features that are fittingly received in corresponding recesses to increase the security and stability of the connection between the anvil plate and the buttress.
With respect to claim 3, Tarinelli Racenet et al. disclose each of the apertures (recesses 70e) of the anvil plate include a first opening in the tissue facing surface of the anvil plate and a second opening in the outwardly facing surface of the anvil plate (the anchors “S” are threaded through the recesses 70e, figs. 2, 5, and 7, [(0122]).  
Tarinelli Racenet et al. fail to disclose that each of the apertures tapers from the tissue facing surface to the outwardly facing surface of the anvil plate such that the first opening in the tissue facing surface is larger than the second opening in the outwardly facing surface.  
Shelton et al. disclose a loading unit including a buttress (adjunct 207, fig. 8A, [0094]) having arms (projections 217a, 217b, fig. 8A, [0095]), and an anvil assembly (jaw 202 may be an anvil, fig. 8B, [0094]) including apertures (recesses 212a, 212b, fig. 8B, [0094]) defined therethrough, in which each of the apertures tapers from the tissue facing surface to the outwardly facing surface of the anvil plate (the recesses are complementary to the projections 217a, 217b, figs. 8A and 8B, [0095], [0096]).  Shelton et al. disclose that the aperture configuration aids in positioning the buttress arms on the jaw ([0095]).   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the loading unit of Tarinelli Racenet et al. to include that each of the apertures tapers from the tissue facing surface to the outwardly facing surface of the anvil plate such that the first opening in the tissue facing surface is larger than the second opening in the outwardly facing surface as taught by Shelton et al. to provide an aperture configuration that aids in positioning the buttress arms on the anvil. 
With respect to claim 4, Tarinelli et al. disclose that each of the arms (anchors “S”) is dimensioned to pass into the first opening, through the aperture, and out the second opening of the aperture (anchors “S” are threaded through the recesses 70e, figs. 2, 5, and 7, [0122]) when the anvil buttress is loaded onto the anvil plate.
 Tarinelli Racenet et al. fail to disclose each of the arms including a hook.
Shelton et al. disclose a loading unit including an anvil buttress (adjunct material 320, figs. 9-11, [0102]) having a body portion and arms (projections 322a, 322b, figs. 9-11, [0102]) extending from the body portion and through apertures (recesses, figs. 9-11, [0102]) defined in the anvil, each of the arms including a hook (mating features 318a, 318b may be J-shaped, figs. 9-11, [0101].  Shelton et al. disclose that the mating features 318a, 318b may be J-shaped ([0102], and therefore are considered to be hooks.  Shelton et al. disclose that the mating features are fittingly received in corresponding recesses ([0100], [0101]).   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the loading unit of Tarinelli Racenet et al. to include each of the arms including a hook dimensioned to pass into the first opening, through the aperture, and out the second opening of the aperture as taught by Shelton et al. to provide mating features that are fittingly received in corresponding recesses to increase the security and stability of the connection between the anvil plate and the buttress.
With respect to claim 5, Tarinelli Racenet et al. fail to disclose terminal end portions of the arms that bend towards the body portion to form the hooks.  
Shelton et al. disclose arms (projections 322a, 322b, figs. 9-11, [0102]) extending from the body portion, each of the arms ending in a hook (mating features 318a, 318b may be J-shaped, figs. 9-11, [0101].  Shelton et al. disclose that the mating features 318a, 318b may be J-shaped ([0102], and therefore are considered to be hooks.  Shelton et al. disclose that the hooks are J-shaped (i.e., having a hook portion at the bottom of the “J” that bends toward the top of the “J”), and therefore are considered to bend towards the body portion to form the hooks.   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the loading unit of Tarinelli Racenet et al. to include terminal end portions of the arms that bend towards the body portion to form the hooks as taught by Shelton et al. to provide mating features that are fittingly received in corresponding recesses to increase the security and stability of the connection between the anvil plate and the buttress.
With respect to claim 6, Tarinelli Racenet et al. disclose a drive bar (drive beam 52, fig. 2, [0114]) including an I-beam 60 (fig. 2, [0114]), the I-beam including an anvil blade (knife blade 74, fig. 2, [0119]) axially movable between the anvil plate and the anvil cover.  Tarinelli Racenet et al. disclose that the I-beam 60 contacts and drives the knife blade 74 ([0123]), and therefore the I-beam in considered to include an anvil blade (knife blade 74).  Claim 6 neither recites nor requires that the anvil blade be an integral part of the I-beam that moves axially with the I-beam along the entire axial movement of the I-beam.  Tarinelli Racenet et al. disclose that knife blade 74 has an initial condition positioned proximal of the recesses 70e and a final condition positioned distal of the recesses 70e ([0119]), and is positioned within a cavity defined by anvil plate 70 and cover plate 72 ([0119]), and therefore the anvil blade (knife blade 74) is considered to be axially movable between the anvil plate and the anvil cover.    
With respect to claim 7, Tarinelli Racenet et al. disclose the anvil blade (knife blade 74) is in registration with portions of the arms (anchors “S”) of the anvil buttress extending out of the second opening of the 16Attorney Docket No. A0002373US02 (203-12922)apertures (recesses 70e) such that when the anvil blade (knife blade 74) is moved from a proximal position to a distal position, the anvil blade cuts the portions of the arms (anchors “S”) and frees the anvil buttress from the anvil assembly 20 (figs. 7 and 8, [0123], [0135])).  
With respect to claim 8, Tarinelli Racenet et al. disclose the arms (anchors “S”) of the anvil buttress extend from a first side of the body portion “B” and are positioned inwardly of longitudinal edges of the body portion “B” such that the arms are in the path of the anvil blade (knife blade 74) of the I-beam (figs. 2, 5, and 8, [0123], [0135]).    
With respect to claim 11, Tarinelli Racenet et al. disclose that the body portion “B” is formed from biocompatible material ([0212]).  Tarinelli Racenet et al. disclose that the arms (anchors “S”) may be sutures ([0118]) and therefore are considered to be formed from biocompatible material.  Tarinelli Racenet et al. disclose that the arms (anchors “S”) may be wires, cables, fasteners, or tacks ([0118]), and that the body portion “B” may be formed of synthetic polyester ([0212]), and therefore the arms are considered to be stiffer than the body portion.   
Tarinelli Racenet et al. fail to disclose that the body portion and the arms of the anvil buttress are formed from the same biocompatible materials.
Shelton et al. disclose that the adjunct material 320 is a biocompatible material ([0065]), and that the projections 322a, 322b are formed on the adjunct material 320 (figs. 9-11, [0102]).  Therefore, Shelton et al. disclose that the adjunct material and the projections are integrally formed of the same material, and Shelton et al. is considered to disclose that the body portion and the arms of the anvil buttress are formed from the same biocompatible material.     
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the loading unit of Tarinelli Racenet et al. to include the body portion and the arms formed of the same biocompatible material, as taught by Shelton et al. for a mechanical expedient such as ease of manufacture, and as a mere matter of making integral that which is separable, which is considered a routine expedient requiring only ordinary skill in the art. MPEP 2144.04 V. B.
With respect to claim 14, Tarinelli Racenet et al. disclose the arms (anchors “S”) are disposed in pairs on the proximal and distal end portions of the anvil buttress (fig. 2, [0121]).
With respect to claim 19, Tarinelli Racenet et al. disclose a method of releasably attaching (the buttress may be pre-loaded onto the anvil and additional buttresses may be secured to the anvil, [0133]) an anvil buttress (buttress “B” and anchor “S”, fig. 7, [0121]) to a loading unit 16 (fig. 1, [0106]), the anvil buttress including arms (anchor “S”, fig. 7, [0121]) extending from the body portion (buttress “B”, figs. 2 and 7, [0121]), the loading unit including the staple cartridge assembly 18 (fig. 1, [0108]) and an anvil assembly 20 (fig. 1, [0108]), the anvil assembly including an anvil plate 70 (fig. 2, [0115]) including a tissue facing surface (fig. 9, [0115]) and an outwardly facing surface (figs. 2 and 5, cover plate 72 is secured to top surface of anvil plate 70, [0115]), the anvil plate having apertures (recesses 70e, fig. 2, [0117]) defined therethrough, the anvil assembly including an anvil cover (cover plate 72, fig. 2, [0115]) disposed over the outwardly facing surface of the anvil plate 70.  Tarinelli Racenet et al. disclose that the arms extend through the apertures of the anvil plate, to releasably secure the anvil buttress to the anvil plate ([0122], [0123]).
	Tarinelli Racenet et al. fail to disclose positioning a buttress loading tray onto a cartridge carrier that does not contain a staple cartridge, the buttress loading tray defining a cavity, and approximating the anvil assembly and the staple cartridge assembly to a closed position such that the body portion is positioned against the tissue facing surface of the anvil plate, and each of the arms including a hook grasping the outwardly facing surface of the anvil plate.
Shelton et al. disclose method of releasably attaching an anvil buttress to a loading unit (the adjunct material may be releasably retained on an anvil assembly, [0094]), comprising positioning a buttress loading tray (loading member 105, figs. 6 and 7, [0074]) onto a cartridge carrier ([0090]), the buttress loading tray 105 defining a cavity (Annotated Figure A) retaining a body portion of the buttress, and approximating the anvil assembly and the cartridge assembly to a closed position such that the body of the anvil buttress is positioned against the tissue facing surface (the adjunct material is transferred when the loading member 105 is clamped between the cartridge and anvil, [0089], the adjunct material may be releasably retained on an anvil assembly, [0094]), and an anvil buttress (adjunct material 320, figs. 9-11, [0102]) having a body portion and arms (projections 322a, 322b, figs. 9-11, [0102]) extending from the body portion, each of the arms including a hook grasping the outwardly facing surface of the anvil (mating features 318a, 318b may be J-shaped, figs. 9-11, [0101], the anvil adjunct and anvil recesses are similar to the cartridge adjunct and cartridge recesses, [0102]).  Shelton et al. disclose that the mating features 318a, 318b may be J-shaped ([0102], and therefore are considered to be hooks.  Shelton et al. disclose that the hooks 318a, 318b are fittingly received in corresponding recesses ([0100], [0101], fig. 11).  Since the recesses are correspondingly shaped to the mating features, and since Shelton et al. disclose that the hooks 318a, 318b contact the outwardly facing surface (fig. 11), 9the hooks 318a, 318b are considered as grasping the outwardly facing surface of the anvil.    
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of releasably attaching an anvil buttress of Tarinelli Racenet et al. to include positioning a buttress loading tray onto a cartridge carrier, the buttress loading tray defining a cavity, and approximating the anvil assembly and the staple cartridge assembly to a closed position such that the body portion is positioned against the tissue facing surface of the anvil plate, and each of the arms including a hook grasping the outwardly facing surface of the anvil plate as taught by Shelton et al., to positively position and align the buttress with the loading unit, and to provide mating features that are fittingly received in corresponding recesses to increase the security and stability of the connection between the anvil plate and the buttress.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Tarinelli Racenet et al. as modified by Shelton et al. to position the buttress loading tray onto a cartridge carrier that does not contain a staple cartridge, since reversing the steps of positioning the buttress loading tray and inserting a staple cartridge in the carrier would provide no particular disadvantage when the buttress is applied to the anvil, would involve only a reordering of the steps of the method, and since there does not appear to be any particular advantage to positioning the buttress loading tray onto an empty carrier. See MPEP 2144.04 VI C.  

    PNG
    media_image1.png
    487
    619
    media_image1.png
    Greyscale

With respect to claim 20, Tarinelli Racenet et al. fail to disclose placing legs of the buttress loading tray over side walls of the carrier such that the anvil buttress extends across the carrier and is aligned with and opposed from the anvil assembly. 
Shelton et al. disclose placing legs 115d, 115p (fig. 7, [0085]) of the buttress loading tray 105 over side walls of the carrier such that the anvil buttress extends across the carrier and is aligned with and opposed from the anvil assembly. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of releasably attaching an anvil buttress of Tarinelli Racenet et al. to include placing legs of the buttress loading tray over side walls of the carrier such that the anvil buttress extends across the carrier and is aligned with and opposed from the anvil assembly as taught by Shelton et al., to positively position and align the buttress with the loading unit. 
	With respect to claim 21, Tarinelli Racenet et al. fail to disclose that the hooks of the arms in each of the pairs bend inwardly towards one another.
Shelton et al. disclose arms (projections 322a, 322b, figs. 9-11, [0102]) extending from the body portion, each of the arms ending in a hook (mating features 318a, 318b may be J-shaped, figs. 9-11, [0101].  Shelton et al. disclose that the mating features 318a, 318b may be J-shaped ([0102], and therefore are considered to be hooks.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the loading unit of Tarinelli Racenet et al. to include hooks of the arms as taught by Shelton et al. that bend inwardly towards one another to provide mating features that are fittingly received in corresponding recesses to increase the security and stability of the connection between the anvil plate and the buttress, and since providing the hooks bending inwardly towards one another does not appear to have any particular disclosed mechanical advantage over the hooks facing in any other direction.  MPEP 2144.04 VI C.
Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tarinelli Racenet et al. (US Pat. Publ. No. 2010/0012704) in view of Baxter et al. (US Patent Publ. No. 2019/0290267).
Tarinelli Racenet et al. disclose a loading unit 16 (fig. 1, [0106]) comprising a staple cartridge assembly 18 (fig. 1, [0108]); an anvil assembly 20 (fig. 1, [0108]) including an anvil plate 70 (fig. 2, [0115]) including a tissue facing surface (fig. 9, [0115]) having a central longitudinal slot 70b (fig. 2, [0115]) formed therein and apertures (recesses 70e, fig. 2, [0117]) defined therethrough; and an anvil buttress (buttress “B” and anchor “S”, fig. 7, [0121]) including a body portion (buttress “B”, figs. 2 and 7, [0121]) positioned against the tissue facing surface of the anvil plate (fig. 7) and arms (anchor “S”, fig. 7, [0121]) extending from the body portion and into the apertures (recesses 70e, fig. 5, [0122])) of the anvil plate, the arms releasably securing the anvil buttress to the anvil plate ([0122], [0123]). 
Tarinelli Racenet et al. fail to disclose a cutout defined in each of the apertures, and a protrusion extending from each of the arms and that is received within a cutout. 
Baxter et al. disclose a loading unit including a buttress (buttress pocket 30524, fig. 224, [0546]) having arms (anchors 30525, fig. 224, [0546]), and a body 30522 including apertures (orifices 30528, fig. 224, [0546]) that include a cutout (“orifice 30528 can comprise a necked portion that extends to a socket”, fig. 224, [0546]) defined therein, and in which each of the arms includes a protrusion (at the end of the arm 30325, fig. 224) extending from an outer surface thereof that is received within the cutout (“orifice 30528 can comprise a necked portion that extends to a socket”, fig. 224, [0546]) defined therein.  Baxter et al. disclose that the anchors engage the orifices to secure the pocket to the body ([0546]).     
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the loading unit of Tarinelli Racenet et al. to include apertures that each include a cutout defined therein and each of the arms of the anvil buttress includes a protrusion extending from an outer surface thereof that is received within the cutout to lock the buttress onto the body as taught by Baxter et al. to provide an aperture configuration that aids in securing the buttress to the anvil.
With respect to claim 22, Tarinelli Racenet et al. disclose that each of the apertures (recesses 70e) of the anvil plate include a first opening in the tissue facing surface of the anvil plate and a second opening in the outwardly facing surface of the anvil plate (the anchors “S” are threaded through the recesses 70e, figs. 2, 5, and 7, [(0122]).  
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarinelli Racenet et al. in view of Shelton et al. as applied to claim 1 above, and further in view of Prommersberger et al. (US Pat. No. 8,062,330).
With respect to claim 12, Tarinelli Racenet et al. disclose that the arms (anchor “S”, fig. 7, [0121]) of the anvil buttress extend through the body portion “B” and out a first side of the anvil buttress (fig. 2).
Tarinelli Racenet et al. fail to disclose that the anvil buttress further includes a base layer positioned on a second side of the anvil buttress, the arms of anvil buttress coupled to the base layer.
Prommersberger et al. (US Patent No. 8,062,330) disclose an anvil 204 (fig. 2B, col. 7, lines 51-54) and an anvil buttress wherein the multilayer buttress 350 (figs. 3A and 3B) further includes a base layer (buttress 350 may include multiple layers including a reinforcement layer 380, figs. 3A, 3B, and 4,  col. 6, lines 54-65).  Prommersberger et al. disclose that the reinforcement layer provides additional support to the multilayer buttress and assists in preventing tears during stapling (col. 2, lines 17-34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the loading unit of Tarinelli Racenet et al. as now modified by Shelton et al. to further include a base layer positioned on a second side of the anvil buttress as taught by Prommersberger et al., to provide additional support to the multilayer buttress and assist in preventing tears during stapling, especially since Tarinelli Racenet et al. teach that multilayer buttresses may be included ([0150]).  Since the arms of the Tarinelli Racenet et al. device are coupled to the body “B” (figs. 2 and 5), the arms of the Tarinelli Racenet et al., as modified by Prommersberger et al. would also be coupled to the base layer because the base layer is coupled to the body “B”. 
With respect to claim 13, Tarinelli Racenet et al. fail to disclose that the base layer of the anvil buttress is stiffer than the body portion of the buttress.  
Prommersberger et al. disclose an anvil buttress in which the base layer is stiffer than the body portion of the buttress.  Prommersberger et al. disclose that the reinforcement layer 380 includes materials to add stiffness to the buttress (col. 7, lines 36-50), and therefore the base layer is considered to be stiffer than the body portion.  Prommersberger et al. disclose that the reinforcement layer provides additional support to the multilayer buttress and assists in preventing tears during stapling (col. 2, lines 17-34). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the loading unit of Tarinelli Racenet et al. as now modified by Shelton et al. to further include a base layer that is stiffer than the body portion as taught by Prommersberger et al., to provide additional support to the multilayer buttress and assist in preventing tears during stapling, especially since Tarinelli Racenet et al. teach that multilayer buttresses may be included ([0150]).  
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tarinelli Racenet et al. (US Pat. Publ. No. 2010/0012704) in view of Baxter et al. (US Patent Publ. No. 2019/0290267) as applied to claim 22 above, and further in view of Prommersberger et al. (US Pat. No. 8,062,330).
Tarinelli Racenet et al. fail to disclose that the buttress further includes base layers, the arms of anvil buttress extending through a first side of the body and attached to a base layer. 
Prommersberger et al. (US Patent No. 8,062,330) disclose an anvil 204 (fig. 2B, col. 7, lines 51-54) and an anvil buttress wherein the multilayer buttress 350 (figs. 3A and 3B) further includes a base layer (buttress 350 may include multiple layers including a reinforcement layer 380, figs. 3A, 3B, and 4,  col. 6, lines 54-65).  Prommersberger et al. disclose that the reinforcement layer provides additional support to the multilayer buttress and assists in preventing tears during stapling (col. 2, lines 17-34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the loading unit of Tarinelli Racenet et al. as now modified by Baxter et al., to further include base layers, the arms of the anvil buttress extending through a first side of the body and attached to the base,  as taught by Prommersberger et al., to provide additional support to the multilayer buttress and assist in preventing tears during stapling, especially since Tarinelli Racenet et al. teach that multilayer buttresses may be included ([0150]).  Since the arms of the Tarinelli Racenet et al. device are coupled to the body “B” (figs. 2 and 5), the arms of the Tarinelli Racenet et al., as modified by Prommersberger et al. would also be coupled to the base layer because the base layer is coupled to the body “B”. 
With respect to claim 24, Tarinelli Racenet et al. fail to disclose that the arms and the base layers of the anvil buttress are stiffer than the body portion of the buttress.  
Prommersberger et al. disclose an anvil buttress in which the base layer is stiffer than the body portion of the buttress.  Prommersberger et al. disclose that the reinforcement layer 380 includes materials to add stiffness to the buttress (col. 7, lines 36-50), and therefore the base layer is considered to be stiffer than the body portion.  Prommersberger et al. disclose that the reinforcement layer provides additional support to the multilayer buttress and assists in preventing tears during stapling (col. 2, lines 17-34). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the loading unit of Tarinelli Racenet et al. as now modified by Baxter et al. to further include arms and base layers that are stiffer than the body portion as taught by Prommersberger et al., to provide additional support to the multilayer buttress and assist in preventing tears during stapling, especially since Tarinelli Racenet et al. teach that multilayer buttresses may be included ([0150]).  
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1, 4, 6-8, 11, and 14 under 35 U.S.C. 102(a)(1) over Tarinelli Racenet et al. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejection claim 3 under 35 U.S.C. 103 over Tarinelli Racenet et al. in view of Shelton et al. have been fully considered but are not persuasive.  Applicant argues that Shelton et al. fails to cure the deficiencies of Tarinelli Racenet et al. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments with respect to the rejection of claim 5 under 35 U.S.C. 103 over Tarinelli Racenet et al. in view of Hodgkinson et al. (US Pat. No. 9,113,885) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejection of independent claim 9 under 35 U.S.C. 103 over Tarinelli Racenet et al. in view of Baxter et al. (US Pat. App. Pub. No. 2019/0290267) have been fully considered but are not persuasive.  
Initially, it is noted while claim 9 is amended into independent form as pointed out by Applicant, amended claim 9 is of different scope from original claim 9 at least because amended claim 9 recites “a central longitudinal slot formed therein”, and does not recite “an anvil cover disposed over an outwardly facing surface of the anvil plate”, as recited in original claim 1 on which original claim 9 depended.
Applicant argues that since Baxter discloses that the tissue thickness compensator is retained on the anvil by a longitudinal flange, then Baxter fails to disclose or suggest each of the arms including a protrusion extending from an outer surface and that is received within the cutout of the aperture; and that there is no suggestion or motivation to modify the anchor and the anvil plate of Tarinelli Racenet et al. in view of Baxter.   
However, whether Baxter discloses that the tissue thickness compensator is retained on the anvil by a flange is not pertinent here because Baxter was not cited for teaching arms extending into anvil plate apertures.  Tarinelli Racenet et al. disclose arms extending from the body portion and into the apertures of the anvil plate, and thus disclose arms extending into anvil plate apertures so that the anvil buttress is secured to the anvil plate.  Baxter et al. disclose a loading unit including a buttress having arms with protrusions that are received in the cutouts of apertures of a body.       
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have recognized that protrusions received within cutouts of apertures is a well-known mechanical technique for securing two members together.  A skilled artisan would have recognized that the combination and substitution of elements of the Tarinelli Racenet et al. and Baxter et al. structures is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each ele-ment merely performs the same function as it does separately; and that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  That is, once combined and substituted, arms with protrusions received in apertures with cutouts would allow for the normal and predictable result of securing the buttress to the anvil plate. The arrangement of the arms with protrusions received in cutouts of apertures is no more than a combination and substitution of other old and well known arrangements for attaching two mechanical members.  The features set forth in applicant’s claims are taught by the Tarinelli Racenet et al. loading unit as now modified by the teachings of Baxter et al., especially since the individual elements of the claims are known.
The rationale to support a conclusion that the claims would have been obvious is that all the claimed elements were known in the Tarinelli Racenet et al. and Baxter et al. references and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordi-nary skill in the art. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). “[I]t can be important to iden-tify a reason that would have prompted a person of ordinary skill in the relevant field to combine the ele-ments in the way the claimed new invention does.” KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1396. Furthermore, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. 
The rejection of claim 9 under 35 USC 103 over Tarinelli Racenet et al. in view of Baxter et al. is still deemed proper.
Applicant’s arguments with respect to the rejection claims 12-13 under 35 U.S.C. 103 over Tarinelli Racenet et al. in view of Prommersberger et al. have been fully considered but are not persuasive.  Applicant argues that Prommersbeger et al. fails to cure the deficiencies of Tarinelli Racenet et al. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        23 August 2022